DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on August 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter “Choi”) (U.S. Pub. No. 2020/0091550A1) in view of Kim et al. (hereinafter “Kim Y”) (KR 10-2012-0126956 A; see English machine translation).
Regarding claims 1 and 2, Choi teaches a lithium metal battery such as a lithium-air battery comprising a zigzag folding cell 340 wherein a plurality of double-sided negative electrodes 10’ (negative electrode composite) and a plurality of double-sided positive electrodes 30’ (positive electrode composite) are assembled with a separator 20” folded in zigzag therebetween (separator forming a zigzag shape) (see paragraphs 5 and 87-88; FIG. 12). 
Choi does not explicitly teach a first electrolyte membrane and a second electrolyte membrane.
Kim Y teaches a separation film 100 for a lithium-air battery in which a separation film main body 10 is coated with a PVdF-HFP copolymer 20 (first reinforcing layer; second reinforcing layer) on both surfaces thereof (see pg. 4, 3rd and 4th paragraphs).  The separation film 100 is subsequently impregnated with an electrolyte (first electrolyte membrane; second electrolyte membrane; diffusion prevention membrane) (see pg. 5, 2nd-4th paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized the separation film of Kim Y in the lithium metal battery of Choi because Kim Y teaches the coated separation film structures allows for the minimization of the depletion of the electrolyte and an improvement in the lifetime property of the lithium-air battery (see pg. 3, 6th-8th paragraphs).
Regarding claim 3, FIG. 3 of Kim Y illustrates an electrolyte uptake of the separation film that ranges from approximately 110% to approximately 140%.  This is equivalent to a ratio of 1:1.1 – 1:1.4.
Regarding claim 10, Kim Y teaches that the coating layers 20 have a thickness of 10 microns or less (see pg. 4, 5th paragraph).	
Regarding claim 11, , Kim Y teaches that the coating layers 20 have a thickness of 10 microns or less (see pg. 4, 5th paragraph).  Although Kim Y does not explicitly teach a porosity of the coating layers 20, it is understood by one of ordinary skill in the art that the porosity of the coating layers 20 determines their ability to retain the impregnated electrolyte and thus provide suitable ionic conductivity.  As such, it is within the ambit of the ordinary artisan to determine a porosity suitable for the retention of the electrolyte.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Regarding claim 12, Kim Y teaches that the coating layers include PVdF (polyvinylidene fluoride) (see pg. 4, 3rd and 4th paragraphs).

Claim(s) 4-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kim Y as applied to claims 1-3 and 10-12 above, and further in view of Kim et al. (hereinafter “Kim H”) (U.S. Pub. No. 2017/0222244A1).
Regarding claim 4, Kim H teaches a lithium air battery including a composite electrolyte membrane.  The composite electrolyte includes a separator and a solid electrolyte (first electrolyte solution; second electrolyte solution) impregnated in the separator, wherein the solid electrolyte includes an ionic liquid, a lithium salt, an inorganic particle, and a polymer (see paragraphs 15 and 75).  The amount of the polymer in the solid electrolyte may be from about 30 parts by weight to about 300 parts by weight based on 100 parts by weight of the ionic liquid (see paragraph 54).  The amount of the lithium salt in the solid electrolyte may be from about 33 parts by weight to about 300 parts by weight, based on 100 parts by weight of the ionic liquid (see paragraph 56).  The amount of the inorganic particle in the solid electrolyte may be from about 0.1 part by weight to about 15 parts by weight, based on 100 parts by weight of the ionic liquid (see paragraph 60).  
Thus, electrolyte may comprise an amount of approximately 14% to approximately 61% of the ionic liquid, an amount of approximately 6.7% to approximately 67% of the polymer, an amount of approximately 7.4% to 70% of the salt, and approximately 0% to approximately 8.4% of the inorganic particle.  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the electrolyte composition of Kim H in the lithium metal battery of Choi and Kim Y because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Regarding claims 5 and 6, Kim H teaches that the ionic liquid may include, for example, DEME-TFSI (see paragraph 52).  
Regarding claim 7, Kim H teaches that the polymer may comprise polyvinylidene fluoride or polymethyl methacrylate (see paragraph 42).
Regarding claim 8, Kim H teaches that the lithium salt may comprise LiTFSI or LiNO3 (see paragraph 55).
Regarding claim 9, Kim H teaches that two lithium salts may be used together (see paragraph 55).  Thus, for example, LiTFSI and LiNO3 may both used in an amount totaling 33 parts by weight to about 300.  If one assumes a 50/50 mixture, then the LiNO3 is present in amount of 16.5 to about 150 parts by weight.  This is equivalent to approximately 3.7% to approximately 35% of the electrolyte. 
Regarding claim 13, Kim H teaches that as an alternative to olefin-based separator materials, polyphenylene sulfide may be used (see paragraph 87).  It has been held by the courts that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 14, Choi teaches that the lithium metal foil electrode may be formed to have lithium metal on both surfaces of a copper foil current collector (see paragraph 47).
Choi does not explicitly teach a porous structure of the positive electrode.
Kim H teaches that in the formation of the positive electrode of a lithium-air battery, the positive current collector may be a gas diffusion layer (see paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized gas diffusion current collectors in the positive electrodes of Choi as taught by Kim H to facilitate the diffusion of oxygen (see paragraph 81).
Regarding claim 15, in the combination of Choi with Kim H as set forth above to provide a gas diffusion layer as positive electrode current collector, it would have been obvious to one of ordinary skill in the art to provide a layered structure in which the gas diffusion layer is provided between layers of the positive electrode in order to mirror the structure of the negative electrode of Choi. 
Regarding claim 16, there is no teaching or suggestion in Choi, Kim Y or Kim H that the positive electrode and the negative electrode be differently sized.  Thus, one of ordinary skill in the art would expect them to have the same size.  Furthermore, it is customary for an electrode current collector to extend between the active material of that electrode in order to provide electrical connection thereto.  Finally, because the separator serves to prevent direct electrical connection between the electrodes, one of ordinary skill in the art would expect a length of the separator to be substantially equal to that of the current collector.  It is further noted that the change in form or shape, without any new or unexpected results, is an obvious engineering design.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727